Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 8, 10, 12-16, 18, and 20-25 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach for automatic detection of computing device component changes that utilizes a bios that collects hardware component information during an initial power-on, local storage of component identification, and periodic checks of hardware component identifications against the local storage to detect component replacement. 
The claimed invention comprises: a remote management station; a network in communication with the remote management station; and a computing device having a memory, a controller, a basic input output system (BIOS), and a plurality of hardware components.  The BIOS collects identification information from at least one of the hardware components during an initial power-on of the computing device. The memory stores identification data for at least one of the hardware components collected by the BIOS during the initial power-on.  The controller is coupled to the network, wherein during operation of the computing device after the initial power-on, the controller periodically determines the identification data of at least one of the hardware components.  The invention then periodically checks whether the component has been replaced by comparing the stored identification data collected by the BIOS with the determined identification data.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456